Citation Nr: 0127752	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  95-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for left ear defective 
hearing.

2.  Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from May 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In that decision, the RO denied the 
veteran's claims of service connection for residuals of a 
left foot injury and for left ear defective hearing.  The 
veteran perfected an appeal of these determinations.  In an 
August 2000 decision, the Board denied, as not well grounded, 
the veteran's claims for service connection for residuals of 
a left foot injury and for left ear defective hearing.  In 
October 2000, veteran's motion for reconsideration of the 
August 2000 Board decision was denied.

Subsequently, the veteran appealed the Board's August 2000 
decision to United States Court of Veterans Appeals for 
Veterans Claims (Court).  In March 2001, the Secretary of the 
VA, by and through counsel, filed a motion with the Court, 
requesting that the Board decision be vacated and the case 
remanded for consideration of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 ( November 
9, 2000).  The appellant did not oppose the motion.  By a 
June 2001 order, the Court granted the motion and vacated the 
Board's decision.  The case was thereafter remanded to the 
Board.

The issue of entitlement to service connection for residuals 
of a left foot injury will be address in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of a left ear disorder or a hearing loss 
disability.

2.  The veteran is not currently diagnosed with a left ear 
disorder or a left ear hearing loss disability.


CONCLUSION OF LAW

Left ear defective hearing was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA or 
the Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim of entitlement to service connection for 
defective hearing in the left ear.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided with a copy of the appealed October 1994 rating 
action, and were also provided a Statement of the Case in 
December 1994, and Supplemental Statement of the Case in June 
1995, December 1996, and June 1999.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate the claim for service connection 
for defective hearing in the left ear.  In addition, by a VA 
letter of October 2001, the veteran and his representative 
were provided an opportunity to present additional evidence 
and argument in support of this appeal, which the 
representative submitted in November 2001.  Therefore, the 
appellant has been advised of the evidence necessary to 
substantiate his claim, and the liberalizing law, while not 
specifically cited, has essentially been considered.

Further, the Board is also satisfied that all facts pertinent 
to the claim of entitlement to service connection for 
defective hearing in the left ear have been properly 
developed.  In this regard, the Board notes that the veteran 
filed this claim in September 1994, and that the information 
and evidence identified by the veteran has been obtained.  
Specifically, the evidence that has been associated with the 
claims file consists of the veteran's service and personnel 
records, his brother's service and personnel records, post 
service medical records, including VA and private medical 
reports, and statements made by the veteran, his brother, and 
his representative in support of this claim.  The veteran has 
also been provided a personal hearing before the RO in March 
1995.  The veteran has not alluded to any other evidence 
relevant to this aspect of the appeal, and the Board is 
unable to identify any such evidence.

Thus, the Board is satisfied that all facts pertinent to the 
veteran's claim of entitlement to service connection for left 
ear defective hearing have been properly developed.  In 
making this determination, the Board is mindful that this 
claim was denied by the RO as not well grounded.  However, 
after examining the record, the Board finds that no further 
assistance to the veteran is required, because, as will be 
explained below, there is no reasonable possibility that such 
assistance would aid in substantiating the claim of service 
connection for left ear defective hearing.  38 U.S.C. A. 
§§ 5103, 5103A, 5107 (as amended); 66 Fed. Reg. 45620, 45631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(d)).

II.  Factual Background

Service personnel records of the veteran and his brother 
reflect that the veteran served aboard two of the same ships 
as his brother during his tour of duty:  the USS Sample and 
USS Kretchmer.

The veteran's service medical records contain no records of 
complaints, diagnoses, or treatment for left ear defective 
hearing.  The veteran's separation examination report dated 
in February 1971 indicates that his hearing for both 
whispered and spoken voice was 15/15 in each ear.  The 
veteran's service medical records do include several records 
of treatment for sea sickness.

In September 1994 the veteran filed his initial claim 
seeking, among other things, entitlement to service 
connection for defective hearing in the left ear.  In support 
of this claim, VA and private medical reports, dated between 
1994 and 1996, were requested and associated with the claims 
file.  These medical records do not contain any pertinent 
complaints or findings relative to the left ear or to a 
hearing loss disability.

In a December 1994 statement the veteran informed that when 
he was stationed aboard the USS Sampler he had seen a doctor 
about hearing difficulties that he was having due to loud 
noises while working in the engine room.  He stated that 
because he was being transferred to the USS Kretchmer the 
doctor thought that a physician aboard the USS Kretchmer 
would see him about his hearing difficulties.  However, there 
was no a doctor aboard the USS Kretschmer.

The veteran appeared at a hearing before a hearing officer at 
the RO in March 1995.  He testified to the effect that six 
months to a year post service he noticed that he was 
compensating for hearing loss by getting closer to people 
when talking to them.  However, he testified that he had not 
sought medical care for his hearing loss and he had never 
been tested for hearing loss.  He testified that he had 
served aboard the same two ships as his brother, and that his 
brother could corroborate his noise exposure while working in 
the engine room.  He explained that they had requested and 
received "brotherly duty," meaning stationed aboard the 
same ships.

In a May 1995 letter, the veteran's brother stated that he 
and the veteran served aboard the USS Sample and the USS 
Kretschmer during the veteran's tour of duty.  He recalled 
that the veteran had been an engine man, working below deck 
in the noisy engine room.

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).  In 
addition, service connection may be granted for any disease 
diagnosed after service, when all of the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Chronic diseases such as sensorineural hearing loss may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

For purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds for any of the frequencies at 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds at three of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

With respect to this claim, the veteran asserts that he was 
exposed to loud noise while working in the engine room during 
service, and that he now has left ear defective hearing as 
the result thereof.  Based on this assertion, the veteran 
contends that  the RO erred by failing to grant service 
connection for left ear defective hearing.

The Board observes that while the veteran may have been 
exposed to loud noise in service, a close review of the 
entire record reveals no medical complaints, treatment or 
findings of a left ear hearing loss disability during 
service, or shortly thereafter.  In fact, the separation 
examination conducted in February 1971, yielded normal 
findings (15/15, for both whispered and spoken voice), and 
revealed no symptoms or pathology pertinent to the left ear.

Crucially, VA and private medical reports dated following 
service are likewise negative for any pertinent complaints or 
findings.  In particular, the post-service reports do not 
disclose the presence of a current left ear disorder or a 
hearing loss disability.  Nothing regarding the left ear is 
mentioned in these reports.  Therefore, in the absence of a 
claimed disability, the Board determines that service 
connection for defective hearing in the left ear is not 
warranted in this case.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997) (upholding the Secretary's 
interpretation of 38 U.S.C. § 1131 [and § 1110] to require 
the existence of current disability for purposes of 
establishing a claim of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim").  

Although the veteran has asserted that he has left ear 
defective hearing, which he (as well as his brother) alleges 
is due to noise exposure in service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, the veteran's allegations, 
as well as those of his brother, to the effect that he 
suffers from such disability are not competent evidence as to 
the issue of a medical diagnosis or causation.  Id. 

With regards to the veteran's claim seeking entitlement to 
service connection for left ear defective hearing, the 
evidence is not approximately balanced.  Rather, the 
preponderance of the evidence is against the veteran's claim.  
Thus, the reasonable doubt doctrine does not apply, and the 
veteran's claim of entitlement to service connection for left 
ear defective hearing must be denied.  38 U.S.C.A. § 5107 (as 
amended); 38 C.F.R. § 3.102 (2001); Gilbert v. Derwinski, 1 
Vet. App. 491 (1990).

As a final point, the Board notes that, although this claim 
was denied by the RO as not well grounded, the VCAA has 
eliminated the well-grounded claim requirement.  However, the 
Board finds that there is no prejudice to the veteran in the 
Board considering this claim on the merits in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 
(1992).  As noted above, the duties to notify and assist the 
veteran in developing the evidence to support his claim have 
been met and, under either theory, the claim is being denied 
because, after reviewing the evidence of record, to include 
the service and post-service medical records, there still 
remains the lack of a noted left ear disability during his 
period of service, or any current left ear disorder or 
hearing loss disability at present.  Degmetich and Brammer, 
both supra.  Thus, given the particular facts of this case, 
as well as the VA having complied with the necessary 
obligations to notify and assist the veteran, as mentioned in 
detail above, the Board finds that there is no reasonable 
possibility that any further assistance would aid in 
substantiating the veteran's claim.  38 U.S.C.A. 
§ 5103A(a)(2) (as amended).  Therefore, the Board does not 
find that the claim of entitlement to service connection for 
left ear defective hearing needs to be remanded.  
Accordingly, this issue on appeal is denied.


ORDER

Entitlement to service connection for left ear defective 
hearing is denied.


REMAND

As noted in the introduction, the Court granted the 
Secretary's unopposed motion for remand.  The basis of the 
remand was for consideration of the VCAA.  38 U.S.C.A. 
§§ 5103, 5103A (as amended).  This new law, in addition to 
its enhanced duties to notify and assist, requires VA to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d) (as amended); 66 Fed. Reg. 45, 630 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159 
(c)(4)(i)(A-C)).  

As regards the claim of service connection for residuals of a 
left foot injury, the veteran asserts that he injured his 
left foot while stationed aboard the USS Sample at Pearl 
Harbor, Hawaii.  The veteran contends that while engaged in 
his duties of unloading the ship, a jeep accidentally ran 
over his left foot.  He maintains that the foot became 
painful and swollen with intermittent pain, and that he 
experienced left foot pain during service, and thereafter.  
The veteran indicates that while he was not treated for his 
left foot injury during service, he was treated for residuals 
of his left foot injury in 1980.

Also, the record contains a statement from the veteran's 
brother who served aboard the USS Sample along with the 
veteran.  The brother attested that he witnessed the veteran 
incur the in-service injury to his left foot.

VA outpatient treatment records show that the veteran was 
first diagnosed as having gout in the left foot in 1994.  At 
that time, the veteran complained of bunion pain, pain and 
swelling of the left foot.  The veteran reported that he had 
been experiencing such symptoms since he separated from 
service.  X-rays of the left foot, dated in January 1996, 
showed a small-calcified density inferior to the lateral 
malleolus.  The examiner noted that the pathology probably 
represented additional ossification centers, though, "old 
trauma [could not] be totally excluded."  X-rays of the left 
foot, dated in March 1996, were suggestive of degenerative 
joint disease at the first metatarsal.  The March 1996 x-rays 
also indicated that erosion secondary to gout could not be 
ruled out as a cause; and that there was narrowing of the 
metatarsophalangeal joint, and that degenerative changes and 
erosion were suggested in the navicular/cuboid area.  A bone 
scan revealed increased uptake in the area of the first 
metatarsal joint, which was consistent with gouty arthritis.

In light of the recently enacted law, the veteran's (as well 
as his brother's) continued allegation of an in-service left 
foot injury, and the medical evidence of record, the Board 
concludes that that this claim must be remanded to afford the 
veteran a VA examination.  In the examination report, 
examiner must offer an opinion regarding the etiology of the 
veteran's left foot disorder.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may have treated him for residuals of a 
left foot injury since separation from 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  If the RO is unable to obtain 
the identified records, it should follow 
the procedures under the Veterans Claims 
Assistance Act.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (as 
amended) and its implementing regulations 
are satisfied.

3.  The veteran should be afforded a VA 
examination to determine nature and 
etiology of his left foot disorder.  Any 
tests or studies deemed appropriate by 
the examiner to make this determination 
should be undertaken.  The examiner 
should be asked to review the evidence 
contained in the claims file, along with 
a copy of this remand, and provide an 
opinion as to whether it is at least as 
likely as not that the veteran has left 
foot disorder, to include gouty 
arthritis, etiologically related to 
service.  The examiner should set forth 
in detail all findings that provide a 
basis for the opinion.

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of a 
left foot injury.  

If the benefits sought remain denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


